Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
           This action is in response to the communication filed on 1/4/2021. 
Claims 1-5, 8-15, 18-20 are allowed. 
Claims 6-7 and 16-17 are cancelled. 
	
Allowable Subject Matter
Claims 1-5, 8-15, 18-20 are allowed. 
			
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr. Micah Drayton on 3/15/2022. 

Terminal Disclaimer
The terminal disclaimer filed on 3/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,887,104 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
AMENDMENTS TO THE CLAIMS

The listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of Claims:

(Currently amended). A method of cryptographically secured medical testing, the method comprising:
receiving, by a computing device and from a secure test apparatus, an output, wherein:
the secret test result identifier is encoded with an error correction code;
the output is generated as a function of an error correction function; and
the output is generated as a function of a cryptographic function of the secret test result identifier, wherein:
the cryptographic function further comprises a privacy-preserving protocol; and
the privacy-preserving protocol further includes:
publishing, by the computing device, a commitment to a plurality of secret test result identifiers; and
receiving, by the computing device, a one-out-of-many cryptographic proof of knowledge of an included secret test identifier of the plurality of secret test identifiers;
authenticating the output as a function of the cryptographic function; and
recording, in a data repository, a test result as a function of the authenticating.
(Original). The method of claim 1, wherein the output includes a cryptographic hash of the secret test result identifier.
(Original). The method of claim 1, wherein the output includes a secure proof of the secret test result identifier.
(Original). The method of claim 1 further comprising generating a commitment to the secret test result, and wherein the secure proof is a proof of the commitment.
(Original). The method of claim 4, wherein the commitment further comprises a cryptographic accumulator, and the proof of the commitment further comprises a proof of membership in the cryptographic accumulator.
(Canceled).
(Canceled).
(Currently amended). The method of claim 1, wherein the privacy-preserving protocol further includes:
storing, by the computing device, a plurality of secret test results;
receiving, by the computing device, an oblivious transfer request; and
transmitting, by the computing device an included secret test result of the plurality of secret test results using an oblivious transfer protocol.
(Currently amended). The method of claim 1, wherein the secure test apparatus further comprises a test identifier that is visible prior to testing, and wherein receiving the oblivious transfer request further comprises receiving the test identifier.
(Original). The method of claim 1, wherein the data repository further comprises an immutable sequential listing.
(Currently amended). A system for cryptographically secured medical testing, the system comprising a computing device configured to:
receive, from a secure test apparatus, an output of a cryptographic function of a secret test result identifier, wherein the secret test result identifier is encoded with an error correction code, the output is generated as a function of an error correction function, and the output is generated as a function of a cryptographic function of the secret test result identifier, wherein:
the cryptographic function further comprises a privacy-preserving protocol; and
the privacy-preserving protocol further includes:
publishing, by the computing device, a commitment to a plurality of secret test result identifiers; and
receiving, by the computing device, a one-out-of-many cryptographic proof of knowledge of an included secret test identifier of the plurality of secret test identifiers;
authenticate the secure proof, and record, in a data repository, a test result as a function of the secure proof.
(Original). The system of claim 11, wherein the output includes a cryptographic hash of the secret test result identifier.
(Original). The system of claim 11, wherein the output includes a secure proof of the secret test result identifier.
(Original). The system of claim 11 wherein the computing device is further configured to generate a commitment to the secret test result, and wherein the secure proof is a proof of the commitment.
(Original). The system of claim 14, wherein the commitment further comprises a cryptographic accumulator, and the proof of the commitment further comprises a proof of membership in the cryptographic accumulator.
(Canceled).
(Canceled).
(Currently amended). The system of claim 11, wherein the privacy-preserving protocol further includes:
storing, by the computing device, a plurality of secret test results;
receiving, by the computing device, an oblivious transfer request; and
transmitting, by the computing device an included secret test result of the plurality of secret test results using an oblivious transfer protocol.
(Currently amended). The system of claim 11, wherein the secure test apparatus further comprises a test identifier that is visible prior to testing, and wherein receiving the oblivious transfer request further comprises receiving the test identifier.
(Original). The system of claim 11, wherein the data repository further comprises an immutable sequential listing.

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dala et al US Patent 8,396,804 discloses reviewing medial data allows medical data with imaging equipment, medical records database, and other sensors with review required by authorities. 
Chesley et al US Patent 8,892,895 discloses electronic tracking and control of secure test documents with center for administration to determine test results. 
Lahoz et al US Patent 9,251,372 discloses receiving and reviewing sensitive information with middle iframe with secure zone and network topology and digital vault. 
Yawalkar et al US Patent 10,983,903 discloses for enhanced automated protocol for secure application testing with testing device via multiple components and test results being routed by second component. 
Grumski et al US Patent 11,061,041 discloses testing device with physical test, generated test data and parameter test data to send identifiers in association with test data to prevent modification of test data. 
Clark-Joseph et al US Publication 2020/0080980 
Rose et al US Publication 2018/0254093 discloses test results and transmits cryptographically secure version of test results with secure key pair.                     

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds amended claims dated 3/15/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1 and 11 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – where in domain of medical testing where secure test result identifier with error correction code is generated with cryptographic function to authenticate the cryptographic function and the test result along with additional steps as described in amended claims 3/15/2022.
Claims ‘ .. the secret test result identifier is encoded with an error correction code;
the output is generated as a function of an error correction function; and
the output is generated as a function of a cryptographic function of the secret test result identifier, wherein:
the cryptographic function further comprises a privacy-preserving protocol; and
the privacy-preserving protocol further includes:
publishing, by the computing device, a commitment to a plurality of secret test result identifiers; and
receiving, by the computing device, a one-out-of-many cryptographic proof of knowledge of an included secret test identifier of the plurality of secret test identifiers;
authenticating the output as a function of the cryptographic function; and
recording, in a data repository, a test result as a function of the authenticating.’ with additional detailed steps in claim(s) as described in independent claim(s) on 3/15/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).
Dependent claims depend on allowed independent claims, therefore they are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRAL S LAKHIA/Examiner, Art Unit 2431